The Attorney                General of Texas
                                            July     10,   1980
MARK WHITE
Attorney General



                   Honorable H. S. Harris, Jr.                   Opinion No. BW-211
                   Chairman
                   Texas Industrial Accident Board               Re: Responsibilities    of the Texas
                   200 East Riverside Drive                      State Library in storage of records
                   Austin, Texas 78704

                   Dear Mr. Harris:

                         You have requested our opinion regarding the duty of the Texas State
                   Library in the storage of records. Article 5441d, V.T.C.S., denominates the
                   Director of the Records Management Division of the Texas State Library &
                   Archives Commission as the “Records Preservation Office.” Sections 4, 5.
                   He is required to preserve certain “essential records,” among them:

                                  (2)...  Records to protect the rights and interests
                              of individuals, or to establish and affirm the powers
                              and &ties of government         in the resumption of
                              operation after a disaster.

                   Section 7. The originating sgency has the responsibility for determining
                   which of its records shall be deemed “essential,” in accordance with the
                   statutory guidelines. Section 9. When such a designation has been made, the
                   Records Preservation Officer must store at least one copy of the record, or
                   its preservation duplicate, “in the safest possible location . . . [and1 in a
                   place other than the legally designated or customary record storage
                   location.” Section 12. If he chooses to preserve the records in the form of
                   preservation duplicates, he must comply with the requirements of section 10
                   of article 5441d

                          The statute, while clearly directing the Records Preservation Officer
                   to perform certain acts in the preservation and storage of records, does not
                   establish a deadline for earryirg out those instructions, so a reasonable time
                   period is contemplated.




                                                      P.   676
Honorable H. S. Harris, Jr. - Page Two           (NW-211)




                                   SUMMARY

               Article 5441d, V.T.C.S., requires the Records Preservation
           Officer described therein to store at least one copy or
           “preservation   duplicate” of any record determined      to be
           “essential” by the originating agency.

                                            A=



                                                 MARK      WHITE
                                                 Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Susan Garrison
Rick Gilpin
Eva Loutzenhiser
Bruce Youngblood




                                       p.    677